Citation Nr: 1733494	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 18, 2008. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1966 to February 1969, with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeal (Board) from November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a January 2014 Board decision, a TDIU was granted, effective March 18, 2008.  The Board remanded the case to the Director of Compensation Service to determine if a TDIU on an extraschedular basis was warranted prior to March 18, 2008.  In a March 2017 decision, the Director of the Compensation Service determined TDIU on an extraschedular basis was not warranted.  Accordingly, the Veteran's claim has now returned to the Board. 

The Board notes that in March 2014, the Veteran's former attorney withdrew his representation, and that the Veteran is currently unrepresented.  


FINDING OF FACT

The rating assigned for the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for an award of TDIU prior to March 18, 2008, and the criteria for a TDIU on an extraschedular basis were not met prior to March 18, 2008. 


CONCLUSION OF LAW

The criteria for a TDIU prior to March 18, 2008, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter sent in June 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, VA examinations, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board acknowledges this case was remanded in January 2014 for the VA to obtain the Veteran's disability records from the railroad company where he previously worked.  The VA has a duty to substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In accordance with Stegall, the VA sent a letter to the Veteran in November 2015 requesting that the Veteran provide his former employer's information.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran did not respond to this request.  Thus, all relevant, identified, and available evidence has been obtained.  

Prior to March 18, 2008, the Veteran received VA examinations for his disabilities in June 2006, and November 2007.  The Board finds the past VA examinations were adequate and based on an evaluation of the entire claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds the VA's duty to assist has been fulfilled.   

Entitlement to a TDIU Prior to March 18, 2008

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to March 18, 2008, these criteria were not met.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Prior to March 18, 2008, service connection was in effect for diabetes mellitus Type II, rated as 20 percent disabling from June 5, 2002.  The Veteran's diabetic neuropathy for his left and right lower and upper extremities, were rated as 10 percent disabling each from March 7, 2006.  The Veteran's bilateral tinnitus was rated as 10 percent disabling from June 7, 2007, and his left ear hearing loss was rated as noncompensable.  His combined rating was 60 percent; thus, the Veteran did not meet the scheduler requirements for TDIU as his combined rating was less than 70 percent.

As previously noted, the Board remanded the case to the Director of the Compensation Service to evaluate whether extraschedular consideration was warranted.  The Director determined that entitlement to TDIU based on extraschedular was not warranted.  The Director found that the Veteran was denied Social Security Administration (SSA) disability benefits, he was not hospitalized or sent to the emergency room due to his disabilities, and there were no medical opinions of record that indicated that the Veteran's service-connected disabilities prevented all work.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Considering the entire record in light of the above, the Board finds that a TDIU is not warranted prior to March 18, 2008.

The Board considers the Veteran's medical records prior to March 18, 2008.  The Board notes the Veteran has had problems with dizziness and hearing loss.  In a June 2006 VA treatment record, the doctor noted the Veteran's diagnosis of diabetic neuropathy, but noted that his nonservice-connected sleep apnea and migraines were not related to his diabetes.  The medical evidence of record continues to discuss his issues with diabetes, but there is no medical evidence showing the Veteran's diabetes or neuropathy precluded employment prior to March 18, 2008.

Moreover, the Board also considers the Veteran's lay testimony from his January 2010 hearing.  The Veteran stated after service he had multiple jobs, the longest of which was with a railroad company for 15 years.  The Veteran then was out of work for about 10 years, during which time the Veteran said he "got into drinking and didn't go back to work."  The Veteran then went back to work around 2000 and worked as a limousine driver for about 5-6 years.  The Veteran stated that his neuropathy made his hands numb and more difficult to perform tasks such as driving down the road.  

In explaining why the Veteran left the limousine company, the Veteran stated he "had to get away from that company."  The Veteran had been out of work for about 3 years.  Significantly, the Veteran indicated he had not sought any employment since leaving the company because he received disability from the railroad company and could not collect disability while he worked.  The Veteran indicated he believed he received disability from the railroad because of chest pain and bad ankles, both non-service-connected issues.  However, the Veteran could not provide a conclusive statement on what medical conditions he received disability for.  

Accordingly, the Board finds an extraschedular TDIU is not warranted.  The Veteran's service-connected disabilities did not render him unemployable before March 18, 2008.  The Veteran was gainfully employed after service in multiple jobs, specifically the Veteran worked at 15 years as at a railroad company.  The Veteran's break in employment following his job at the railroad was not attributed to any service-connected disabilities.  Moreover, while the Board finds that the Veteran's neuropathy did make his driving a limousine more difficult, there is no medical evidence in the record to suggest his neuropathy rendered him unemployable, and he did not leave his job as a limousine driver due to his service-connected disabilities.  The Veteran stated he left the job because he "had to get away from that company."  Additionally, at the DRO Hearing in January 2010, the Veteran attributed some of his break in employment was due to his nonservice-connected substance abuse problem.  

Furthermore, the Board notes the decision of the March 2017 decision or the Director of Compensation.  In the decision the Director noted the Veteran was denied SSA disability benefits and there were no medical opinions in the record indicating the Veteran was unemployable prior to March 18, 2008.  The medical evidence does not show a worsening of the Veteran's diabetic neuropathy and the Veteran's work history indicates he continued to work after his diagnosis.   

The Board must also consider the Veteran's educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The Board notes the Veteran has a G.E.D. and some community college education.  Additionally, the Veteran went to inspector school when he worked at the railroad company.  The Board finds the Veteran was not hindered in obtaining employment opportunities due to a lack of education or employment history as evidenced by his long work history at the railroad and his 5-6 year job as a limousine driver.   

Consequently, the Board finds that the preponderance of the evidence is against an effective date earlier than March 18, 2008, for the award of TDIU.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU prior to March 18, 2008, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


